Citation Nr: 1131405	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-20 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lung disease, to include asbestosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1960 to November 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2008.  A transcript of this hearing is of record.

In February 2009, the Board denied service connection for a lung disease, to include asbestosis.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In an October 2009 order, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the portion of the February 2009 decision that denied service connection for a lung disease be vacated and remanded.  The appeal was returned to the Board and, in January 2010, the Board remanded the matter for further development.


FINDING OF FACT

A chronic lung disease, to include asbestosis, was not incurred as a result of asbestos exposure during active duty service.  


CONCLUSION OF LAW

A chronic lung disease was not incurred or aggravated during active duty service and is not otherwise etiologically related to service to include exposure to asbestos.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a chronic lung disease, to include asbestosis, as it was incurred due to asbestos exposure during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There is no specific statutory guidance concerning asbestos claims, nor has the VA Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The Court has also held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1, Part VI, Subpart ii, Chapter 2, Section C, Paragraph 9(f).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  See VAOPGCPREC 4-2000.

In Dyment v. West, 13 Vet. App. 141, 145   (1999), the Court found that the Manual did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOGCPPREC 04-00.  In short, with respect to claims involving asbestos exposure, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post- service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos- Related Diseases (May 11, 1988). 

The record establishes the first element necessary for service connection-a current disability.  In October 2006, the Veteran's private physician found that pulmonary function tests (PFTSs) demonstrated restrictive lung disease consistent with diagnoses of interstitial and pleural asbestos disease.  The May 2010 VA examiner also diagnosed asbestos-related pulmonary disease.  The Veteran has therefore been diagnosed with chronic lung disease associated with asbestos exposure.

The Board must next determine whether the Veteran was exposed to asbestos during and after service.  He served in the U.S. Coast Guard and reports being exposed to asbestos while on board a World War II era ship, the U.S. Coast Guard Cutter, Mendota.  He testified in a December 2008 video conference hearing that during the course of his work in active service as a boiler technician, particles of asbestos were dislodged from asbestos contained materials aboard the ship.  The Veteran also stated he was not warned about asbestos exposure or provided protective gear.  Finally, he reported that while he worked for 14 years in the boiler shop of the Charleston, South Carolina Naval Ship Yard following service, he was not a boiler maker and as such felt that his post service exposure to asbestos was considerably less than his exposure to asbestos containing materials while on active duty with the Coast Guard.

Service treatment reports reflect no respiratory problems during active service and chest x-rays from May 1962 and June 1964 were negative. The separation examination was also negative for lung disease and the Veteran denied experiencing asthma, a chronic cough, or shortness of breath on the accompanying report of medical history.  Service personnel records are negative for evidence of asbestos exposure, but the Board notes that the Veteran's DD-214 and other personnel records do include a military occupational specialty (MOS).  The Veteran testified that he was a boiler technician and a May 2002 VA memorandum pertaining to asbestos claims notes that boiler technicians and boilermakers have a high probability of asbestos exposure.  Thus, although there is no objective evidence to support the Veteran's exposure to asbestos during service, the Board accepts the Veteran's assertions pertaining to his service as a boiler technician as credible and finds that it is probable he was exposed to some asbestos during active duty.  

Although the Veteran was likely exposed to some asbestos during service, the record also contains evidence of post-service asbestos exposure.  As noted above, the Veteran testified that he worked in a naval shipyard after his discharge from the Coast Guard.  The Board notes that the record contains numerous inconsistent statements from the Veteran regarding the duties he performed in his post-service employment and his exposure to asbestos.  In a January 2007 statement, the Veteran described his numerous positions at the shipyard and noted that he was employed there from 1974 to 1992 when he retired.  He stated that he worked as boilermaker from 1964 to 1974 and the "hole [sic] time I was in the shipyard I was around boilers and pipe that had asbestos."  Similar statements were made to his private physician in February 2007 and October 2007 when he reported exposure to asbestos on a regular basis as part of his duties at the shipyard.  However, recent testimony and statements indicate very little post-service exposure to asbestos.  During the December 2008 hearing, the Veteran testified that he never performed the duties of a boilermaker while working in the Charleston shipyard, and in a May 2011 statement, he reported that his job did not place him in an area with asbestos.  The Veteran has also been inconsistent regarding his use of protective equipment in his post-service employment.  During VA examinations in April 2007 and May 2010, the Veteran denied using protective equipment, but in the June 2007 substantive appeal he stated he was protected during his work at the shipyard. 

As the Veteran has provided an inconsistent history of post-service asbestos exposure and use of protective equipment throughout the claim, the Board cannot find that his statements regarding such exposure are credible.  In any event, the record is clear that the Veteran worked for almost 30 yards in a shipyard after service and spent many years in the boiler shop.  As the Board found that the Veteran's in-service proximity to boilers was likely to result in asbestos exposure, a similar conclusion is warranted regarding his post-service employment.  Thus, the Board finds that the Veteran was likely exposed to asbestos during his post-service work at the Charleston shipyard from 1974 to 1992.  

The Board will now turn to the final element necessary for service connection, whether a relationship exists between the Veteran's in-service exposure to asbestos and the claimed lung disease in light of the latency and exposure factors.  The record currently contains medical opinions both for and against the claim for service connection.  An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Weighing in favor of the Veteran's claim is a February 2007 opinion of his private physician.  Based on the reported history of asbestos exposure during service, the Veteran's doctor concluded that there was no other cause to account for the Veteran's lung abnormalities.  However, the Board finds that this opinion has little probative value as it was not based on an accurate presentation of the Veteran's history of asbestos exposure.  The private physician was not aware of the Veteran's post-service asbestos exposure through his work at the naval shipyard, and instead based his medical opinion solely on the Veteran's reports of exposure during service.  There is no indication that the physician reviewed any of the evidence contained in the claims folder, including the Veteran's statements detailing the extent of his contact with asbestos in his post-service employment.  As the February 2007 private opinion is not based on accurate facts, it is not very probative.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Weighing against the claim are the medical opinions of the April 2007 and May 2010 VA examiners.  The Board finds that these medical opinions are entitled to more probative weight than the February 2007 private opinion, as they were based on objective test results, the Veteran's reported history, and a complete review of the Veteran's claims folder, including his previous statements.  See id.  Both VA examiners considered the Veteran's service and post-service exposure to asbestos and concluded that it was more likely caused by his post-service employment in the shipyard.  Although the October 2009 JMR found that the April 2007 examination report was somewhat ambiguous, the Board finds that the May 2010 examiner clarified the rationale provided by both examiners.  The May 2010 examiner found that while it was not possible to state definitively that the Veteran's intermittent asbestos exposure during service did not contribute to his current lung disease, it was overwhelmingly likely that his pulmonary disease was secondary to post-service exposure.  The examiner noted a debate in the medical literature as to whether there is a threshold requirement for the amount of asbestos exposure, but after consideration of the Veteran's statements and the record as a whole, concluded that the vast majority of the Veteran's disability was not due to service. 

Despite the ambiguity in the April 2007 examination report, the Board finds that when coupled with the May 2010 VA examination and medical opinion, the medical evidence against the claim clearly outweighs the opinion of the February 2007 private physician.  The Board has also considered the statements of the Veteran connecting his asbestosis to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of shortness of breath, but finds that his opinion as to the cause of his lung disease simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, while the record contains evidence that the Veteran was exposed to some asbestos during service, the medical evidence of record weighs against a finding that the Veteran's claimed lung disease was at least as likely as not due to in-service exposure.  The Board has considered the Veteran's statements regarding the extent of his in-service and post-service exposure, but finds his history regarding his after service employment and amount of interaction with asbestos is inconsistent and not credible.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied. 38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an October 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the October 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  

The Board also finds that VA has complied with the January 2010 remand orders of the Board and the provisions of the October 2009 JMR.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, the Veteran was contacted in a March 2010 letter and asked to identify all non-VA health care providers who had treated his lung disease and provide medical releases to allow for the procurement of records not currently associated with the claims folder.  No response to this request was received.  The Veteran was also provided a VA examination and medical opinion in May 2010.  The Board finds that this examination is adequate and complies with the Board's January 2010 remand and October 2009 JMR.  The examiner provided a medical opinion clearly stating that the Veteran's asbestosis was more likely due to his post-service exposure to asbestos and noted that the Veteran denied wearing protective gear during his post-service work in the shipyard.  Remand for an additional VA examination or opinion is therefore not required.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a lung disease, to include asbestosis, is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


